U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 December 21, 2011 VIA EDGAR TRANSMISSION Securities and Exchange Commission 100 F. Street, N.E. Washington, DC 20549 Re: Managed Portfolio Series (the “Trust”) File Nos.: 333-172080 and 811-22525 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, and pursuant to the Investment Company Act of 1940, as amended, and the regulations thereunder, the Trust on behalf of its series, the CSC Small Cap Value Fund, (the “Fund”), hereby certifies that the forms of Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) would not have differed from that contained in the most recent amendment for the Fund dated December 16, 2011, and filed electronically as Post-Effective Amendment No. 14 to the Fund’s Registration Statement on Form N-1A on December 16, 2011. If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned at (414) 765-6121. Sincerely, /s/Angela L. Pingel Angela L. Pingel, Esq. Secretary of Managed Portfolio Series
